Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed 21 December 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-15 have been canceled. The said claims were canceled in a preliminary amendment.
2. No new Claims have been added. Claim 31, indicated as new, was filed 09/08/2021.
3. No Claims have been amended. 
4. Remarks drawn to rejections under 35 USC 103.
5. Second Declaration under CFR 1.132 by Thais Sielecki.
	Claims 16-31 are pending in the case.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over Solomidou et al (US 2016/0137682 A1; of record) in view of Moree et al (Free Radicals and Antioxidants, 2011, 1(4), 31-38; of record) and further in view of Beejmohun et al (Tet. Lett., 2004, 45, 8745-8747; of record).
Solomidou et al teaches a method for the preparation of (S,S)-SDG-1 and (R,R)-SDG-2 (page 24, Scheme-2). In this method the compound of formula 6 (same as instant compounds 1a and 1b in claim 16) is reacted with the substituted sugar 7 to get compounds (S,S)-S3 and (S,S)-S4 (step a in claim 16, process of claim 17. Step a in claim 18 and limitation of claim 20). The compound of formula 7 has the sugar hydroxyl groups protected as the benzoyl ester (as in molecular sieves (limitation of claim 30). In the next step, the benzoyl groups on the phenyl rings are cleaved to get compounds S8 and S9 (step b in claims 16 and 18). Compounds S8 and S9 are separated after debenzylation (step c in claim 16; limitation of claim 22). After debenzylation, the remaining protecting groups on the sugar moieties are removed to provide a mixture of (S,S)-SDG1 and (R,R)-SDG2 (step d in claim 16; limitation of claim 22). Since Solomidou teaches the separation of the diastereomers S,S-S8 and R,R-S9, it would be obvious to separate the compounds of instant formula S,S-5 and R,R-6 and deprotect at least one of them in step-d as in claim 22.
Solomidou et al does not teach the use of the compound of instant formula (2) in step (a) as in claims 16 and 17, and the limitations of claims 19, 21 and 25-29.
Moree et al, drawn to the synthesis of SDG, teaches the glycosylation of compound 4, which is structurally close to instant compounds 1a and 1b in claim 16, with tetraacetyl protected glucopyranosyl bromide (same as instant compound 2 recited in claims 16-18, limitation of claim 23 for R1=R2=acetyl, limitation of claim 25). This teaching of Moree et al renders obvious the reaction of instant compounds 1a and 1b with compound 2 to give S,S-3 and R,R-4 in step a in claims 16 and 18 and the step in claim 17. This is a simple substitution of the trichloroacetimidate compound 7 in the process of Solomidou with the glycosyl bromide of Moree in coupling step (a). This also renders obvious the reaction steps recited in instant claims 19 and 21, and the coupling of the mixtures of instant compounds 1a and 1b with formula 2 as in step a of claims 16 and 18 and as in claim 17.
silver oxide as the catalyst (Scheme 1 at page 8746; limitations of claims 26-29 for the halide ion acceptor). The yield of the glycosylation is also high (65-75%; page 8745, right col., 3rd full paragraph).This reaction is analogous to the reaction in step a in claim 16. In view of this teaching of Beejmohun and that of Moree et al, one of ordinary skill in the art would use a halide ion acceptor like silver oxide and also the other related acceptors as in claim 29, including silver carbonate as in new claim 31, in step a in claim 16 in order to look for the acceptor that gives optimal yields in the coupling step. Since Solomidou teaches the sugar moiety 7 having benzoyl as protecting group it would be obvious to the artisan to use the benzoyl protected glycosyl bromide (as in claim 24) in the place of the tetraacetyl glucosyl bromide taught by Moree and Beejmohun. According to Beejmohun the use of the glycosyl bromide in the presence of silver ion catalyst gives high yields of the coupling product. Therefore, there is a reasonsble expectation of success in obtaining a high yield in coupling step (a) in the process of claim 16 using the benzoyl protected glycosyl bromide in the presence of Ag2O, Ag2CO3, the other silver  and mercury salts (as in instant claims 26-29 and new claim 31) since the artisan will recognize that it is the silver or mercury that acts as the halide ion acceptor irrespective of what the counter ion is. The use of benzoyl protection will result in cleavage of all the protecting groups in compounds S,S-3 and R,R-4 in a single step to give the products S,S-SDG-1 and R,R-SDG-2 as a mixture if desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the claimed process steps, reagents and catalysts for making the compounds recited in the instant claims since the use of the same reagents, process steps including analogous ones and catalysts for making the final products is taught in the prior art.

MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
tetraacetyl protected glucopyranosyl bromide. This renders obvious the coupling of compounds 1a and 1b with a benzoyl protected glucopyranosyl bromide as in the instant process. Beejmohun et al teaches the glycosylation of the hydroxyl of compound 1a-c with tetraacetyl glucopyranosyl bromide using silver oxide as the catalyst, wherein silver ion is the halide acceptor. This renders obvious the use of silver oxide and the other halide acceptors as in claims 29 and 31 in the process of claim 16. Thus, it is obvious to combine prior art elements in order to arrive at the instant invention.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.

Response to Applicant’s Remarks
Applicant has traversed the rejection of the instant claims under 35 USC 103 arguing that, as noted previously, the process of the instant invention was surprisingly able to be scaled up while that of prior art Solomidou reference was not. As set forth in the first declaration of Sielecki, a consistently high yield was maintained in the instant process upon scale up. This is despite Solomidou and Moree disclosing similar yield numbers. The Examiner suggests that knowing yield on a laboratory scale would be sufficient to determine whether adequate scale up is possible. It is well known to one versed in process chemistry and scale up that reactions that work on small scale frequently fail on attempts at larger scale (¶ 7-second declaration). While 
Applicant’s arguments and the declaration of Sielecki have been considered but are not found to be persuasive. 
The instant claims are drawn to a process of making (S,S)-SDG-1 and (R,R)-SDG-2 using process steps a-d, wherein step c is optional (claim 16) and to process of making compounds (S,S)-3 and (R,R)-4 via the reaction of compounds of formula (Ia) and (Ib) with the glycosyl halide of formula 2. Patentability is determined based on whether the claimed process steps are rendered obvious by the combined teachings of the cited prior art. In the instant case, the combined teachings of the prior art do ender the claimed process obvious.
The glycosylation step (step a) taught by Beejmohun is the same as recited in the instant process, except that in Beejmohun the glycosylation takes place on a phenolic hydroxyl. However, the chemistry is the same. The glycosylating agent in the process of Beejmohun is a protected glycosyl bromide and is used in the presence of a silver salt as in the instant case. The yield in this coupling step is also high (65-75%). The high yield in the coupling step will also increase the overall yield of the desired product. The teaching of Beejmohun with that of Moree renders obvious the coupling of compounds 1a and 1b with the compound of formula 2 as instantly claimed. Beejmohun’s teaching does indicate improvement in yields. Compound 4 of Moree is structurally very close to instant compound 1a and 1b, especially the alkyl chain that has the two hydroxyl groups, which are glycosylated. Beejmohun’s glycosylation of the OH group is also similar. One of ordinary skill in the art would have a reasonable expectation that the 
When the coupling step, using the protected glycoysl bromide in the presence of silver ion, is known in the art to give high yield of the coupled product compared to the use of the trichloroacetimidate of Solomidou, one of ordinary skill in the art would definitely substitute the trichloroacetimidate used by Solomidou with the glycosyl bromide taught by the secondary references. 
Some reactions that work well on laboratory scale may fail on scale-up. This does not mean that the claimed process, which is rendered obvious by the combined teachings of the prior art, cannot be scaled up. As stated earlier, patentability is determined based on whether the claimed process steps are rendered obvious by the combined teachings of the cited prior art. In the instant case the combined teachings of the prior art do render the claimed process obvious. Scale-up of the claimed process does not lend a patentable distinction. The rejection is maintained.


Conclusion
Pending claims 16-31 are rejected

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623